
	

113 HR 3366 : Hermiston Reversionary Lands Act
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3366
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for the release of the property interests retained by the United States in certain land
			 conveyed in 1954 by the United States, acting through the Director of the
			 Bureau of Land Management, to the State of Oregon for the establishment of
			 the Hermiston Agricultural Research and Extension Center of Oregon State
			 University in Hermiston, Oregon.
	
	
		1.Short titleThis Act may be cited as the Hermiston Reversionary Lands Act.
		2.DefinitionsIn this Act:
			(1)MapThe term Map means the map entitled Hermiston Agricultural Research and Extension Center and dated April 7, 2014.
			(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
			(3)StateThe term State means the State of Oregon (acting through the Oregon State Board of Higher Education on behalf of
			 Oregon State University).
			3.Release of property interests in Bureau of Land Management land conveyed to the State of Oregon for
			 establishment of Hermiston Agricultural Research and Extension Center
			(a)Release of retained interestsAny reservation or reversionary interest retained by the United States to the approximately 290
			 acres in Hermiston, Oregon, depicted as Reversionary Interest Area on the Map, is hereby released without consideration.
			(b)Instrument of releaseThe Secretary shall execute and file in the appropriate office a deed of release, amended deed, or
			 other appropriate instrument reflecting the release of retained interests
			 under subsection (a).
			(c)Conveyance of orphan parcelNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 180 days after the date on which the Secretary receives a request from the
			 State, the Secretary shall convey to the State, without consideration, all
			 right, title, and interest of the United States to and in the
			 approximately 6 acres identified on the Map as Bureau of Land Management Administered Land.
			
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk.
